Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 14, 2022 has been entered.

Response to Amendment
Applicant's Amendments and Accompanying Remarks filed on March 14, 2022  have been entered and considered. New claims 16 — 19 have been added. Claims 1 — 19 are pending in this application. Claims 7 — 11 are withdrawn from further consideration subject to restriction requirement. Furthermore, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Miyoshi in view of Nishimoto as detailed in Office action dated October 12, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 12 – 14 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 6,066,395 (Miyoshi) in view of Nishimoto et al. WO 2014081002 A1 (Nishimoto). US 2015/0315364 A1 is used herein as equivalent document of the Nishimoto reference. 

Considering claims 1 – 5, 12 – 14 and 16 – 19, Miyoshi teaches chopped carbon fibers suitable for producing a carbon fiber reinforced resin with a thermoplastic resin as the matrix, and also to a production process thereof. Particularly, it relates to a bundle of chopped carbon fibers produced from carbon fibers having a large number of filaments and large total fineness (so-called large tow), and to a production process thereof. In more detail, it relates to a bundle of chopped carbon fibers having excellent handling convenience such as flowability and bundle integrity, useful as a reinforcing material of short fiber reinforced resin moldings, and to a production process thereof [Col. 1, 6 – 17]. Further, Miyoshi teaches that the chopped fiber bundle has a length of 6 mm. and that the carbon fiber bundle used in the process for producing chopped carbon fibers of the present invention can be a multi-filament carbon fiber bundle consisting of 20,000 to 150,000 filaments with a single filament fineness of 0.3 to 2.0 deniers [Col. 3, 52 – 56]. Furthermore, although Miyoshi teaches that the chopped carbon fibers have an average weight per unit length of 1.7 to 4 mg/mm in the fiber length direction and a coefficient of variation of 30 to 60% in the distribution of weight per unit length in the fiber length direction; it does not specifically recognize the claimed mode value in mass distribution %, nor the length of the chopped fibers. However, Nishimoto teaches chopped carbon fibers bundles which have high fluidity without decreasing the dispersibility of carbon fibers and the physical properties of a molded product; and a method for producing chopped carbon fibers bundles with high productivity. Chopped carbon fiber bundles, each of which contain a carbon fiber bundle having a total fineness of from 25,000 dtex to 45,000 dtex. The length (L) of each chopped carbon fiber bundle along the fiber direction of the carbon fiber bundle is from 1 mm to 50 mm [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a length for the chopped fibers within the range taught by Nishimoto when it is desired to optimize the productivity of Miyoshi’s process.  

As to the new limitation in claims 1 and 2, requiring that the length of the chopped fibers is 25.4 mm, as noted above Nishimoto teaches at [Abstract] that the length (L) of each chopped carbon fiber bundle along the fiber direction of the carbon fiber bundle is from 1 mm to 50 mm. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select a length for the chopped fibers within the range taught by Nishimoto when it is desired to optimize the productivity of Miyoshi’s process.  
Moreover, as to the new limitation in claims 1 and 2, requiring that the length of the carbon fiber bundle is between 12 mm and 75 mm, as noted above Nishimoto teaches at [Abstract] that the length (L) of each chopped carbon fiber bundle along the fiber direction of the carbon fiber bundle is from 1mm to 50 mm.   
   As to the claimed mode value in mass distribution %, wherein a half-value width in a mass distribution of carbon fiber bundles with respect to the mass of individual carbon fiber bundles, roundness of cross section, coefficient of dynamic friction and interlacing value per thickness; these properties are considered to be inherent to the prior art chopped carbon fiber bundles. Support for said expectation is based in the fact that the prior art uses the same materials, the same type of carbon fiber filament bundles, which are processed to the same length for the chopped carbon fibers.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. US 6,066,395 (Miyoshi) in view of Nishimoto et al. WO 2014081002 A1 (Nishimoto) and further in view of Kinoshita et al. JP 09250087 A (Kinoshita). US 2015/0315364 A1 is used herein as equivalent document of the Nishimoto reference, and Machine Translation of the Kinoshita reference is used herein. 

Considering claims 6 and 15, Miyoshi in view of Kinoshita is relied upon as set forth above in the rejection of claim 1. Further, although Miyoshi teaches that the continuous carbon fiber bundle is sized with a sizing comprising an epoxy compound, and urethane compound and surfactants, it does not recognize the use of stearic acid ester in the sizing. However, Kinoshita teaches a sizing composition for carbon fibers strands capable of satisfying fiber opening and fretting resistant properties, excellent in resin impregnation of a prepreg and satisfying complex material characteristics [Abstract]. Further, Kinoshita teaches at [0009 and 0033] that in the sizing composition a surfactant may be used in addition to the following essential components (A), (B), (C) and (D). In other words, the compon ent (A) is composed of 20 to 50 wt.% of a liquid bisphenol A type epoxy resin at room temperature, and the component (B) is made of 20 to 50 wt.% of a solid bispheno l A type epoxy resin at room temperature. The composition comprises (C) a water-so luble polyurethane resin having a film flow starting temperature of 90 to 160 ° C and (D) a Stearic Acid ester of 5 to 20 wt.%, and the sum of the components (A) and (B) is 50 wt.% or more and 85 wt.% or less, respectively, or 10 to 30 wt.%. Thus, teaching all components in the sizing of claim 6. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Kinoshita’s sizing components for Miyoshi’s sizing when it is desired to provide the carbon fiber strands with fretting resistance. 
Response to Arguments
Applicant's Amendments and Accompanying Remarks filed on March 14, 2022  have been entered and considered. Furthermore, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Miyoshi in view of Nishimoto as detailed in Office action dated October 12, 2021. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant's arguments filed on June 30, 2021 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant’s arguments against the rejection of record are based on the experiments results and conclusions drawn from said experiments as presented in the Declaration. Further, Applicant contends that the experiments and conclusions drawn from the results of said experiments show that in Miyoshi's pre-chop continuous carbon fiber bundles, the "mode value in a mass distribution of carbon fiber bundles with respect to a mass of individual carbon fiber bundles obtained when small pieces obtained by cutting the continuous carbon fiber bundle at intervals of 24.5 mm while the width of the continuous carbon fiber bundle is maintained are dropped on a horizontal plane from a height of 1 m is not 50% or less of the mass of a carbon fiber bundle with the largest mass.

In response, the examiner respectfully submits that said arguments are simply misplaced. The experiments described in the Declaration are an attempt to reproduce Miyoshi’s comparative examples, which are examples that “teach away” from Miyoshi’s invention. Consequently, no reasonable conclusion can be drawn against the inherency expectation in the rejection over Miyoshi in view of Nishimoto based on said experiments.   

Applicant traverses the 103 rejections over Miyoshi in view of Nishimoto on the basis of three main points of argument: (A) lack of teachings in the prior art to optimize and lead to the present claims; (B) data that shows Miyoshi is deficient; and (C) unexpected results based on the examples in the original application. The only responses (see page 7 of the Official Action) are regarding (B). Specifically, the Examiner stated: “The experiments described in the Declaration are an attempt to reproduce Miyoshi's comparative examples, which are examples that "teach away" from Miyoshi's invention. Consequently, no reasonable conclusion can be drawn against the inherency expectation in the rejection over Miyoshi in view of Nishimoto based on said experiments”.

In response, the examiner maintains the Office position regarding point of argument B). “The experiments described in the Declaration are an attempt to reproduce Miyoshi's comparative examples, which are examples that "teach away" from Miyoshi's invention. Consequently, no reasonable conclusion can be drawn against the inherency expectation in the rejection over Miyoshi in view of Nishimoto based on said experiments”.

Regarding point of argument A), the examiner submits that the combined prior art does indeed teach the optimization of distribution of the chopped carbon fibers into the resin matrix. As note in the rejection of record, Nishimoto teaches that the chopped carbon fibers of the disclosure have high fluidity without decreasing the dispersibility of carbon fibers and the physical properties of a molded product or composite . This feature of dispersibility, is in fact the reason of optimized physical properties.

Regarding point of argument C), wherein Applicant asserts unexpected results based on the examples in the application, the examiner submits that it would have been within the immediate understanding of one of skill in the art; and therefore, nothing unexpected, in that when chopped carbon fibers are better dispersed into the resin matrix, the physical properties of the composite matrix would be improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786